RICE, C. J.
The words used in the deed of Francis Power import a gift in presentí to John M. Power, as well as to the other children of the donor named in the deed. The words “during her natural life,” which - follow the name of “Elizabeth Power,” were not intended to exclude the other persons mentioned as donees from the immediate and common enjoyment of the property, but to restrict her interest to the period of her life. No such restrictive words are used as to the other persons named as donees ; and it would be most unreasonable to hold, that all the persons named as donees, except her, must be excluded from, the enjoyment of the property until she dies. Ye hold that, under the deed, an interest in the slaves therein mentioned vested immediately in John M. Power, as one of the donees and tenants in common; and that, upon the case as presented by the present record, his interest is subject to levy and saie under execution against him. — Thomas v. Denton, 15 Ala. 583; Nimmo v. Stewart, 21 Ala. 682; Sisson v. Seabury, 1 Sumner’s Rep. 235; Wild’s case, 6 Coke’s Rep. 17.
The charge of the court below is erroneous. The judgment is reversed, and the cause remanded.